DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  
In line 4, “(16)” should be deleted to be consistent with other claims as no other reference numerals are recited in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franks et al. (20130156550A1).
Franks et al., in figures 1-5, teach (cl.14) an annular assembly for a dual-flow turbomachine having a longitudinal axis and comprising a casing with an annular shell 22, one face of which supports a piece of annular equipment, a plurality of means of attachment for attaching the equipment to the annular shell being distributed around the longitudinal axis and allowing the equipment a degree of freedom in the tangential direction relative to the annular shell, characterised in that each means of attachment comprises a rail 18 integral with the annular equipment and arranged radially between a first radially internal plate 20 and a second radially external plate 22 and capable of sliding in the tangential direction between the first plate and the second plate, and in that a removable support element is securely connected to the annular shell and to the first plate and second plate, (cl.15) an opening 27 with a closed outline delimited internally by at least two edges (see fig.5) which are substantially tangential in relation to each other in the longitudinal direction of first two tangential faces of the first plate or of the second plate and ensuring the guiding of the rail in the tangential direction, (cl.16) said two first tangential faces are each formed on the first plate 20 and are connected to two second tangential retaining faces radially inward of the rail 18, the two first tangential faces forming, with the two second tangential faces, an L-shaped section, (cl.17) the two first tangential faces and/or the two second tangential faces are formed on the first plate, (cl.18) the two first tangential faces and/or the two second tangential faces are formed on the first plate, (cl.27) elastic means 92 are elastically constrained in the radial direction between the first plate and the rail, (cl.28) the first plate comprises a housing for receiving elastic means 92, such as for example a wave washer, (cl.29) the outline comprises a convex edge delimiting a part of the rail serving for the radial support of the elastic means, (cl.30) the outline comprises a convex edge delimiting a part of the rail serving for the radial support of the elastic means (see figure 2), (cl.31) the annular shell is an external annular shell of an annular flow path of a secondary air stream, the equipment being carried by a radially internal face of the external shell (see fig.1), (cl.32) the equipment is a heat exchanger (see paragraphs [0021]- [0026]) made of a material, such as for example aluminium, having a coefficient of thermal expansion greater than that of material, such as titanium, of the casing shell, (cl.33) Method for mounting the assembly according to claim 14, in which: for each of the first means of attachment, the rail is arranged between the first plate 20 and the second plate 22 fastened to each other, the rail being made integral with a radially external face of the heat exchanger (see [0026]), then the assembly carried out in the preceding step is presented opposite the radially internal face of the annular shell and the support elements are secured to one of the first plate and the second plate.
Allowable Subject Matter
Claims 19-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 19-22, prior art fails to teach or fairly suggest the first plate comprises a central tubular portion tightly engaged in an orifice of the second plate.
Regarding claims 23-25, prior art fails to teach or fairly suggest the removable support element comprises at least one rod integral with the first plate.
Regarding claim 26, prior art fails to teach or fairly suggest said rod is a threaded rod screwed into the first plate and comprising a flat bearing on a face of the annular shell opposite that carrying the equipment.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of five patent publications.
US20210404347A1, US20200392868A1, US9896971B2, US9,453,429B2, and US8,753,078B2 are cited to show a turbine blade shroud.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745